DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 01/12/2022.
Status of the claims
Claims 1-20 are previously canceled.
Claims 21, 22, 26, 29, 30, 37, and 39 have been amended.
Claims 21-40 are pending in the application.
Examiner’s Remarks
Exemplary currently amended independent claim 21 recites additional limitation that:
	  "a value of the modulation and coding scheme index is associated with a plurality of modulation and coding schemes," "wherein a first modulation coding scheme of the plurality of modulation and coding schemes is associated with the value of the modulation and coding scheme index and the search space being the common search space, and wherein a second modulation coding scheme of the plurality of modulation and coding schemes is associated with the value of the modulation and coding scheme index and is further associated with the search space being the UE-specific search space" and "determining, based on the first information, modulation and coding scheme information corresponding to the modulation and coding scheme index and the search space." 
Pending claims 21-40 were carefully reviewed. There is no other issue(s). In addition to review the prior cited references, new search has been conducted and the claims are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: a search has been conducted and no prior art has been found alone or in combination, to disclose the limitations. While the invention is directed to, by a terminal, determing a modulation and coding scheme index that is dependent of download control information (DCI) information provided in a search space. To that end, independent claim 21 is directed that  "a value of the modulation and coding scheme index is associated with a plurality of modulation and coding schemes," "wherein a first modulation coding scheme of the plurality of modulation and coding schemes is associated with the value of the modulation and coding scheme index and the search space being the common search space, and wherein a second modulation coding scheme of the plurality of modulation and coding schemes is associated with the value of the modulation and coding scheme index and is further associated with the search space being the UE-specific search space" and "determining, based on the first information, modulation and coding scheme information corresponding to the modulation and coding scheme index and the search space." 
Independent claims 29 and 37 recite similar limitations. Thus claims 21-40 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Prior art found.
Pub. No.: US 20180042016 A1 to Babaei et al. discloses modulation and coding scheme where DCI format is mapped onto the UE specific search space. While common search space (CSS) is invoked with respect to PCell, Babaei does not disclose that  "a value of the modulation and coding scheme index is associated with a plurality of modulation and coding schemes," "wherein a first modulation coding scheme of the plurality of modulation and coding schemes is associated with the value of the modulation and coding scheme index and the search space being the common search space, and wherein a second modulation coding scheme of the plurality of modulation and coding schemes is associated with the value of the modulation and coding scheme index and is further associated with the search space being the UE-specific search space". 
Other prior art 
Pub. No.: US 20180049073 A1 to Diann et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        1/25/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414